J-S49019-20

                                  2020 PA Super 277


    JAMIE L. DENELLE                           :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SAMANTHA G. DENELLE                        :
                                               :
                                               :   No. 617 WDA 2020
    APPEAL OF: LAWRENCE COUNTY                 :
    DOMESTIC RELATIONS OFFICE                  :

                  Appeal from the Order Entered May 15, 2020
    In the Court of Common Pleas of Lawrence County Domestic Relations at
                            No(s): 461 of 2018, D.R.


BEFORE:      OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

OPINION BY DUBOW, J.:                               FILED NOVEMBER 25, 2020

        The Lawrence County Domestic Relations Office (“DRO”) appeals the

May 15, 2020 Order entered in the Court of Common Pleas of Lawrence County

that, inter alia, dismissed the Complaint for Support that Jamie L. Denelle

(“Mother”) filed against Samantha G. Denelle, formerly named Marc Allen

Denelle (“Putative Parent”)1, after the trial court made a finding that Putative

Parent did not sign the Acknowledgment of Paternity for N.S.D. (“Child”).

Upon review, we affirm.

        The relevant factual and procedural history is as follows. Mother and

Putative Parent began dating when Mother was three months pregnant.

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 Putative Parent underwent gender reassignment surgery and presently
identifies as female.
J-S49019-20



Putative Parent was aware that Mother was pregnant and Mother informed

Putative Parent that Nick Medved was Child’s biological father. During their

relationship, Mother and Putative Parent agreed that Putative Parent would

not be financially responsible for supporting Child and that Mother would

pursue Nick Medved for child support.

      Child was born on May 29, 2008. Putative Parent’s name appears on an

Acknowledgment of Paternity for Child, as well as Child’s Birth Certificate, but

Putative Parent disputes that she signed the Acknowledgment of Paternity.

      On November 27, 2008, Mother and Putative Parent married.           While

Mother and Putative Parent were married, Putative Parent underwent gender

reassignment surgery. In approximately August 2013, Mother and Putative

Parent separated and Putative Parent moved to Austin, Texas. Mother and

Putative Parent officially divorced in 2017, and Mother did not seek child

support at the time.

      In April 2018, Mother underwent back surgery and was no longer able

to work. Mother sought public financial assistance, and, to be eligible, the

DRO required her to seek financial support for Child.

      Thus, on October 3, 2018, Mother filed a Complaint for Support against

Putative Parent. On March 19, 2019, after a support conference, the hearing

officer entered an Interim Support Order requiring Putative Parent to pay

$1,125 per month to Mother for support of Child.

      Putative Parent filed a timely demand for a de novo hearing and on July

15, 2019, the court held a hearing. Mother testified, in sum, that Putative

                                     -2-
J-S49019-20



Parent is not Child’s biological father but Putative Parent signed “the papers”

at the hospital, and that she was not seeking support from Putative Parent

but, rather, a court order removing Putative Parent’s name from the

Acknowledgment of Paternity and Birth Certificate. N.T. Hearing 7/15/19, at

6-9, 20.   Mother requested that the court order a paternity test for Nick

Medved who, present at the hearing, agreed to submit to the test. Id. at 13,

20.

      On July 17, 2019, the trial court issued an Order, which found that

Putative Parent was not Child’s biological father, set Putative Parent’s financial

obligation to zero, and ordered Mother to file a Complaint for Support against

Nick Medved. Order, filed 7/17/19.

      The DRO filed a timely Motion for Reconsideration, which the trial court

granted on August 14, 2019. On September 16, 2019, the court held a brief

hearing, and the DRO argued that because Putative Parent signed the

Acknowledgment of Paternity, Putative Parent was legally obligated to support

Child despite not being Child’s biological father. After hearing oral argument,

the trial court determined that an additional hearing date was necessary.

       On March 4, 2020, the trial court held a hearing, incorporated the

testimony from the July 15, 2019 and September 16, 2019 hearings, and

heard additional testimony from Mother and Putative Parent.               Mother

maintained her position that Putative Parent was not Child’s biological father.

Putative Parent testified that she did not sign the Acknowledgment of Paternity

at the time of Child’s birth. N.T. Hearing, 3/4/20, at 28.      Further, Putative

                                      -3-
J-S49019-20



Parent testified that the signature on the document was not consistent with

her handwriting, her listed address was incorrect, and the document listed her

surname as “Nunez-Denelle” when, at the time, she exclusively used the

surname “Denelle.” Id. at 27-28. Putative Parent also testified that she and

Mother agreed that Putative Parent would not be financially responsible for

Child, and that Mother would pursue the named biological father, Nick Medved,

for child support. Id. at 17-21

      On May 15, 2020, the trial court dismissed Mother’s Complaint for

Support against Putative Parent. The court made findings that Mother and

the DRO failed to provide evidence that Putative Parent signed the

Acknowledgment of Paternity, and that Putative Parent testified credibly that

she did not sign the Acknowledgment of Paternity; thus, there was no legal

basis to impose an obligation for Putative Parent to pay Mother child support

for Child.

      The DRO timely appealed. Both the DRO and the trial court complied

with Pa.R.A.P. 1925.

      The DRO raises the following issue for our review:

      Whether the trial court erred or abused its discretion in failing to
      find that [Putative Parent] was the legal father of [Child] when an
      Acknowledgment of Paternity from the Department of Public
      Welfare, Bureau of Child Enforcement shows the signature of the
      birth mother and [Putative Parent] duly witnessed by a
      representative on behalf of the Bureau of Child Support
      Enforcement?

DRO’s Br. at 5.



                                     -4-
J-S49019-20



        This Court reviews paternity decisions in child support matters for an

abuse of discretion. S.N.M. v. M.F., 175 A.3d 333, 337 n.4 (Pa. Super. 2017).

“Abuse of discretion exists where the trial court overrides or misapplies the

law, or if there is insufficient evidence to sustain its order.” R.W.E. v. A.B.K.,

961 A.2d 161, 165–66 (Pa. Super. 2008) (citation omitted). Moreover, this

Court will not disturb the findings of the trial court if competent evidence

supports them, and we may not reverse merely because this Court might have

made a different finding. Id. at 166. It is indisputably the trial court’s role

as factfinder to weigh the evidence presented and assess its credibility, and

the trial court is free to believe all, part, or none of that evidence. Vargo v.

Schwartz, 940 A.2d 459, 462 (Pa. Super. 2007). We will not disturb the trial

court’s credibility determinations. Id.

        “Pennsylvania law provides that a man may acknowledge the paternity

of a child born out of wedlock by signing a voluntary acknowledgment of

paternity form.” R.W.E., 961 A.2d at 167. Section 5103 of the Domestic

Relations Code governs acknowledgment of paternity and states, in relevant

part:

        The father of a child born to an unmarried woman may file with
        the Department of Public Welfare, on forms prescribed by the
        department, an acknowledgment of paternity of the child[,] which
        shall include the consent of the mother of the child, supported by
        her witnessed statement . . . In such case, the father shall have
        all the rights and duties as to the child which he would have had
        if he had been married to the mother at the time of the birth of
        the child, and the child shall have all the rights and duties as to
        the father which the child would have had if the father had been
        married to the mother at the time of birth.


                                       -5-
J-S49019-20



23 Pa.C.S. § 5103(a).     The statute also provides, “an acknowledgment of

paternity shall constitute conclusive evidence of paternity without further

judicial ratification in any action to establish support[.]” Id. at (d). Finally,

“[a]fter the expiration of the 60 days, an acknowledgment of paternity may

be challenged in court only on the basis of fraud, duress or material mistake

of fact, which must be established by the challenger through clear and

convincing evidence.” Id. at (g)(2). Applying Section 5103, this Court has

recently held that when a putative father “signed the acknowledgment of

paternity and presented nothing to show fraud, duress or material mistake of

fact, the paternity of [c]hild was established and cannot be challenged at this

point.” S.N.M., 175 A.3d at 338.

      Instantly, the DRO avers that the trial court abused its discretion when

it dismissed Mother’s Complaint for Support against Putative Parent because

Putative Parent signed the Acknowledgment of Paternity, acknowledging her

rights and responsibilities to provide support to Child, and failed to present

any   evidence   of   fraud,   duress,   or    mistake   of   fact   to   rescind   the

Acknowledgment. DRO’s Br. at 8. Moreover, the DRO argues that Putative

Parent’s testimony is not credible because she has “strong personal

incentives” to have the case dismissed, including the fact she has moved to

Texas and adopted her own child. Id. at 9.

      Here, the trial court made a finding that Putative Parent did not actually

sign the Acknowledgment of Paternity and, thus, concluded that there was no




                                         -6-
J-S49019-20



legal basis to impose a child support obligation on Putative Parent. The trial

court opined:

      In the current matter, the [DRO] did not properly authenticate the
      [A]cknowledgment of [P]aternity and did not establish [Putative
      Parent] actually signed the document.            [Putative Parent]
      vehemently asserts that she never signed the [A]cknowledgment
      presented by the [DRO]. In fact, she indicates the signature is
      inconsistent with her handwriting and the name contained on the
      [A]cknowledgment was written as “Marc Alan Nunez-Denelle”
      even though she never used the surname “Nunez” . . . The [DRO]
      rests upon a single response of [Mother] to questioning by
      [Putative Parent]’s counsel where she stated [Putative Parent]
      signed documents at the hospital and was named as the father on
      [C]hild’s birth certificate. There was not follow up or clarification
      to that statement nor did [Mother] specifically state [Putative
      Parent] signed the [A]cknowledgment of [P]aternity. The [c]ourt
      finds [Putative Parent]’s largely uncontested testimony that she
      did not sign the [A]cknowledgment to be credible.

Trial Ct. Op., filed 5/15/20, at 7. Further, the trial concluded that because

there was “no evidence to demonstrate the [A]cknowledgment was executed

and signed” by Putative Parent, it was not necessary for Putative Parent to

demonstrate fraud, duress, or mistake of fact to rescind the Acknowledgment.

Id. at 8. Our review of the record supports the trial court’s findings, and we

decline to usurp the trial court’s credibility determinations. Accordingly, we

find no abuse of discretion.

      As discussed above, the record supports the trial court’s finding that

Putative Parent did not sign the Acknowledgment of Paternity and, therefore,

is not legally bound by the statutory requirements of Section 5103. Because

the Acknowledgment of Paternity did not contain a valid signature from



                                      -7-
J-S49019-20



Putative Parent, we remand this case for the trial court to rescind the

Acknowledgment of Paternity that bears Putative Parent’s name.

      Order affirmed.     Case remanded with instructions.       Jurisdiction

relinquished.

      Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/25/2020




                                   -8-